Case: 12-20772       Document: 00512429311         Page: 1     Date Filed: 11/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 4, 2013
                                     No. 12-20772
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ROBERT A. TUFT,

                                                  Plaintiff-Appellant

v.

THE STATE OF TEXAS; BRENDA CHANEY, former Warden of Jester 3 Unit;
KATHREN GONZALES, Lieutenant of Correctional Office at the Jester 3 Unit;
RICHARD LEAL, Assistant Warden of the Jester 3 Unit; EDDIE WILSON; R.
WALDON; TEXAS DEPARTMENT OF CRIMINAL JUSTICE; J. P. GUYTON;
KELLI WARD; MARY WARD; FRANK HOKE; DENISE JACKSON; MARY
BECERRA; REGINALD HALL; BRENDA CARVER; JOE HICKS; DOUGLAS
DRETKE, former Director of Texas Criminal Justice-Correctional Institutions
Division (CID); JOHN DOE; JANE DOE; NATHANIEL QUARTERMAN,
Current Director of Correctional Institutions Division; VERNON PITTMAN,
current Warden of Jester 3 Unit,

                                                  Defendants-Appellees


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:06-CV-2529


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20772     Document: 00512429311      Page: 2   Date Filed: 11/04/2013

                                  No. 12-20772

      Robert A. Tuft, Texas prisoner # 1062966, appeals the district court’s
decision on remand to grant summary judgment on his 42 U.S.C. § 1983 claim.
In his § 1983 claim, Tuft challenges the participation of Kathren Gonzalez, a
female corrections officer, in a cross-sex strip search of his person performed on
February 26, 2005, after corrections officers detected the smell of cigarette
smoke in the prison dormitory. According to Tuft, Gonzalez participated in this
search for the purpose of coercing Tuft to disclose information regarding the
contraband cigarettes. Tuft claims that the search violated his Fourth and
Eighth Amendment rights. He raises several issues on appeal.
      Tuft contends that the district court erred in granting summary judgment
to Gonzalez based on qualified immunity. “A public official is entitled to
qualified immunity unless the plaintiff demonstrates that (1) the defendant
violated the plaintiff’s constitutional rights and (2) the defendant’s actions were
objectively unreasonable in light of clearly established law at the time of the
violation.” Porter v. Epps, 659 F.3d 440, 445 (5th Cir. 2011). A right is clearly
established if “the contours of [the] right are sufficiently clear that every
reasonable official would have understood that what he is doing violates that
right.” Ashcroft v. al-Kidd, --- U.S. ---, 131 S. Ct. 2074, 2083 (2011) (internal
brackets and quotation marks omitted). To find a right clearly established, “we
must be able to point to controlling authority – or a robust consensus of
persuasive authority – that defines the contours of the right in question with a
high degree of particularity and that places the statutory or constitutional
question beyond debate.” Waganfeald v. Gusman, 674 F.3d 475, 483 (5th Cir.
2012) (internal quotation marks and citations omitted).
      Tuft has not shown that Gonzalez’s actions were objectively unreasonable
in light of clearly established law. The rights that Tuft asserts in this action
were not clearly established at the time of the search under either controlling
authority or a consensus of persuasive authority. Accordingly, the district court
did not err in granting Gonzalez’s motion for summary judgment, denying Tuft’s

                                        2
     Case: 12-20772    Document: 00512429311     Page: 3   Date Filed: 11/04/2013

                                  No. 12-20772

cross-motion for summary judgment, and denying Tuft’s motion under Federal
Rule of Civil Procedure 59(e).
       Tuft next argues that the district court erred in excluding Levi Peterson,
a male corrections officer, as a defendant in his claim regarding the cross-sex
strip search. Yet, Tuft did not name Peterson as a defendant or move to amend
his complaint to add Peterson. Even if this court were to construe Tuft’s
memorandum in opposition to summary judgment as a motion to amend, the
district court did not abuse its discretion in excluding Peterson. Tuft’s proposed
amendment would be futile in light of the qualified immunity analysis above.
See Avatar Exploration, Inc. v. Chevron, U.S.A., Inc., 933 F.2d 314, 321 (5th Cir.
1991) (“We . . . affirm denials of motions to amend when amendment would be
futile.”).
       Tuft claims that the district court abused its discretion in striking his
supplemental response to Gonzalez’s motion for summary judgment, which
contained the revised version of the prison policy governing cross-sex strip
searches enacted in 2006. The district court did not abuse its discretion in
refusing to consider this document as untimely, filed without leave of court, and
pertaining to a policy enacted after the 2005 search.
       Finally, Tuft moves to disqualify the district court judge. Because Tuft
fails to raise any facts or circumstances that would cause a reasonable person to
question the judge’s impartiality, see Andrade v. Chojnacki, 338 F.3d 448, 454
(5th Cir. 2003), his motion is denied.
       AFFIRMED; MOTION DENIED.




                                         3